ORDER
PER CURIAM.
Defendant appeals from judgments on the convictions by a jury on three counts of robbery in the first degree, section 569.020, RSMo 1994. Defendant was sentenced by the court to ten years imprisonment, to be served concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error regarding defendant’s convictions to be without merit. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 30.25(b).